ETHRIDGE, Chief Justice:
M. O. Myers and wife brought this action in the Circuit Court of Jasper County against the Mississippi State Highway Commission, appellant, for damages resulting from highway construction which cut off a public road used by plaintiffs for access to their property, by crossing land to the south owned by J. E. Myers. In the first trial the jury returned a verdict of $5,000 for plain*318tiffs, and on appeal this judgment was reversed and the cause remanded for a new trial on damages. Mississippi State Highway Comm. v. Myers, 184 So.2d 409 (Miss.1966).
On the second trial, the jury returned a verdict in favor of plaintiffs for $6,000. The facts were substantially the same as those involved in the first trial, except that plaintiffs offered three additional cumulative witnesses. We have carefully examined the testimony, and conclude again that the verdict is so grossly excessive as to require that the case be reversed and remanded for a new trial. At that hearing the facts should be developed as to whether the right-of-way of plaintiffs over the land of J. E. Myers to the public road was vested or permissive only. See Mississippi State Highway Comm. v. Irby, 190 So.2d 445 (Miss.1966); Mississippi State Highway Comm. v. Morgan, 248 Miss. 631, 160 So.2d 77 (1964); Mississippi State Highway Comm. v. Morgan, 253 Miss. 398, 175 So.2d 606 (1965).
Reversed and remanded.
RODGERS, JONES, BRADY and PATTERSON, JJ., concur.